 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   FRANK WELLS,                                         Case No. 1:17-cv-01240-DAD-EPG (PC)
10                  Plaintiff,                            ORDER FOLLOWING TELEPHONIC
                                                          DISCOVERY AND STATUS
11         v.                                             CONFERENCE
12   ROSA GONZALES,                                       (ECF NOS. 34 & 36)
13                  Defendant.                            ORDER DIRECTING CLERK TO SEND
                                                          PLAINTIFF A COPY OF LODGED FIRST
14                                                        AMENDED COMPLAINT (ECF NO. 25)
15           Frank Wells (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action.
17
             On June 19, 2019, the Court held a discovery and status conference (“Conference”).
18
     Plaintiff telephonically appeared on his own behalf. Counsel Steven Vong and Lawrence
19
     Bragg telephonically appeared on behalf of Defendant.
20
             For the reasons stated on the record at the Conference, IT IS ORDERED that:
21
                 1. Defendant has until July 3, 2019, to submit a copy of all documents withheld
22
                     under the official information privilege to the Court for in camera review. Each
23
                     party has until July 3, 2019, to file a brief regarding whether the documents are
24
                     entitled to protection under the official information privilege.
25
                 2. Plaintiff has until July 31, 2019, to file a motion to compel. Defendant has
26
                     twenty-one days from the date the motion to compel is filed to file an
27
                     opposition. Plaintiff has two weeks from the date Defendant’s opposition is
28

                                                      1
 1                 filed to file a reply. The schedule otherwise remains as previously set.
 2              3. Defendant’s motion to compel (ECF No. 34) is granted as follows: Plaintiff shall
 3                 produce to Defendant a copy of all staff complaints he made against Defendant,
 4                 as well as a copy of all confiscation slips he received from Defendant, that are in
 5                 his possession, custody, or control, promptly after receiving them.
 6              4. Defendant shall promptly produce to Plaintiff a copy of all staff complaints
 7                 Plaintiff made against Defendant, as well as a copy of all confiscation slips
 8                 Plaintiff received from Defendant, if not already produced.
 9              5. The Clerk of Court is directed to send Plaintiff a copy of the lodged First
10                 Amended Complaint (ECF No. 25).
11              6. Plaintiff’s motion for summary judgment (ECF No. 36) is denied without
12                 prejudice for the reasons stated on the record.
13
     IT IS SO ORDERED.
14

15
       Dated:     June 19, 2019                               /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
